Citation Nr: 1428607	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the Virtual VA file.

For clarification, the Veteran's claim for service connection for hepatitis C was certified for appeal to the Board in February 2013.  At that time, he was self-represented.  In February 2014, the Board received a VA Form 21-22a showing that he appointed the New York State Division of Veterans' Affairs (NYSDVA) as his recognized service organization for the claims for service connection for anxiety and depression, but did not mention hepatitis C.  Therefore, at this juncture, the Board finds that he is unrepresented for the current claim.  

The issue was previously remanded by the Board in August 2013 for further evidentiary development, including requesting outstanding post-service VA treatment records and to obtain a VA examination.  The appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was scheduled for a VA examination in December 2013; however, prior to that date, he contacted the RO and stated that he was unable to attend because he was hospitalized.  He requested that the examination be rescheduled sometime in 2014.  To date, no examination has been rescheduled.  As he provided good cause for his failure to appear at the scheduled examination and he maintains a desire and willingness to report for examination, the claim is remanded to reschedule an examination.  

The Veteran is notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of his hepatitis C.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease, event, or injury. 

In doing so, the examiner should consider and discuss the Veteran's various risk factors, including his in-service duties as a medic, air gun inoculators, post-service occupation in a VA hospital, piercing in ear, and drug use.

Additionally, the examiner should review and discuss the Veteran's VA outpatient treatment records, to include the VA treatment note dated January 2007, where the VA doctor stated that "it is possible that he [the Veteran] might have been infected if he had blood exposure to non-intact skin/mucous membrane while in service, by needlestick injuries, sexual transmission and snorting drugs." 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



